﻿
Mr. President, I should like at the outset to congratulate you on your election to the esteemed post of President of the forty-third session of the General Assembly. I feel sure that the possibility of restoring to the United Nations the spirit of conciliation and peace for which it was founded will depend, in no small measure, on your wise and experienced guidance.
In a discussion of the Middle East, history should precede diplomacy. The region has known epochs of war and golden ages, military conquests and spiritual greatness. It was in the Middle East that an invisible divide saw frustration and promise prevail in an unpredictable, seemingly uncontrollable, cycle. Yet it was man who triggered waves of hope and despair. Thus it was man who determined the course of history.
Today, once again, the region faces a moment of human choice.
We are preparing for a better tomorrow. We are prepared with a vision of peace. It is the vision of an end to a futile, economically devastating arras race now sliding in the inhumane direction of chemical and biological warfare. Ballistic missiles know no boundaries, chemical warheads do not distinguish young from old. Those senseless enough to employ them must recognize that they are creating a danger to themselves as well.
It is a vision of an opportunity to concentrate on scientific and technological breakthroughs on Earth and in space, on civilian requirements rather than military needs where resources wasted on armaments are invested in creative enterprises from the greening of the land to the clearing of the waters, from educating young children to caring for the senior citizen.
It is a vision of a region whose stability is inviting, whose dwelling is hospitable, whose creativity is encouraging, whose needs are seriously addressed by those seeking to invest in promoting stability and in expanding economic potential.
It is a vision of a region come of age, a region cognizant of global rapprochement, a region ready to tackle the heretofore seemingly insoluble in order to offer a better future for all - Jews and Arabs alike - a region ready to respect differences among peoples without discriminating against any.
It is a vision that is a necessity. It is a vision that is within reach.
Yet the smoke of old fires is still in the air and new ones threaten to darken the horizon. 
Unless we take decisive action to change course belligerency will not be overcome. We have to do our utmost to ensure that never again will a young man or woman die in a war we failed to prevent.
What should be done to achieve this goal?
I shall start with Israel.
Three years ago Israel stood before this Assembly and pledged to dedicate its efforts to the pursuit of peace. That pledge rested not only on resolve, but also on a conviction: that in the north, war can be brought to an end; in the south, peace can be salvaged and nourished and, in the east, the ground can be laid to start meaningful negotiations.
In all three directions we laboured to fulfil the commitment.
In the north, we put an end to our involvement in Lebanon. We are out of Lebanon, its land and politics. Our sole concern is to see that Lebanon no longer serves as the base for hostile activities against us.
In the south, we have revived our relations with Egypt, which has since restored full diplomatic representation in Israel. We have witnessed Egypt, under the steady leadership of President Mubarak - dedicated to progress at home and peace in the region - reassume its central role in the Arab world without parting with its peace strategy.
In the east, we have experienced hope and frustration. Until less than a year ago, before things went awry, the West Bank turned from the centre of violent debate to the focus of diplomatic efforts. Most significantly, in April 1987, energetic and creative diplomacy produced a framework for negotiations. Known as "the London Document", it provided a non-imposing internationally supported setting for direct negotiations. 
Unfortunately, while still viable, the effort has not yet reached fruition. Sadly, the absence of progress was accompanied by an outbreak of violence. Wrongly, the Palestinians chose to knock on the door of the future with stones in their hands. Knocking with a message of peace would have triggered an entirely different situation.
Indeed, the Palestinians must recognize that it is possible to secure their legitimate rights - but not at the expense of Israel's security. Palestinian aspirations and Israeli security are not necessarily incompatible. 
Peace is an Israeli national interest. While we have confidence in the capacity of the Israeli Defence Forces to defend our country, by deterring any aggression and defeating it if need be, we consider the achievement of peace through diplomacy the greatest victory of all. My country has never surrendered to the pressures of war and will never yield to violence. In peace negotiations we shall stand firm on our security interests. Yet we stand ready for a historic compromise with our neighbours. For 40 years we have built our strength so as not to negotiate out of weakness. Today we are strong enough to negotiate for peace.
Israel has no intention of harming the Palestinian people. Israel has no desire to dominate their lives or to hurt their pride. We are prepared to negotiate with them, fairly, freely, as equals, a meeting-ground of needs, where Palestinians can enjoy their identity and Israelis security in peace.
We are prepared to conduct negotiations on the basis of the only framework, reaffirmed this week in the trilateral meeting chaired by President Reagan, with the participation of the Egyptian Minister for Foreign Affairs, and accepted by Arab countries as well as by all permanent members of the Security Council - that is. Security Council resolutions 242 (1967) and 338 (1973), calling for a territorial compromise and secure borders. They are the only existing common ground.
As we stand ready to live up to these commitments, we shall be as clear in addressing our expectations of our neighbours. For there can be peace, but not unilaterally; there can be accommodation, but only by mutual effort. We expect from the Arab world a clear voice for peace. For how long can a desire for peace be treated as a secret password as though we were living in clandestine surroundings? Commitment to peace must emerge loud and clear, for sceptics to witness, for the hopeful to respond. 
We expect the Arab world to realize that there is no indirect peace. Peace is meant to reinforce, not to undermine, freedom and security for all involved.
We expect the Arab world, including the Palestinians, to do away with the contradiction of sweet promises and bitter violence. A policy of "no war, no peace", much like a policy that claims to combine both, is an exercise in evasion. A choice must be made: to pay the price of peace or to be resigned to the costs of war.
All of us must recognize changing realities. That which was rejected when offered, that which was doomed by war, that which could have been possible, belongs to the past. In the realities of 1988 the lines of 1947 no longer exist. After the Six-Day War Israel should not be expected to return to the lines from which it attacked. Readiness for a territorial compromise does not include readiness to compromise security.
A breakthrough requires the understanding that peace is a matter of choice; it is the outcome of decisions; it is the product of a historic compromise. No vague formulation can replace a clear strategy to part with the past. The turn to a so-called Government-in-exile, the return to General Assembly partition resolution 181 (II), represents yet another escape to the realm of self-illusion. Any attempt to add to or subtract from the only commonly accepted basis for negotiations is bound to destroy the existing framework without creating a new one. Fuelled by a commitment to no war and no violence, no terrorism and no pressure, we can travel the distance towards accommodation.
To the Palestinians I must say with candour that violence does not pay off. By avoiding negotiations they are depriving themselves of their hope. For there is hardly a chance for a compromise to emerge in the absence of, or prior to, a free negotiating process. 
Although we cannot agree in advance on the outcome of negotiations  we can agree on the process by which to go forward - negotiations as an open-ended effort, free of pressure, imposition or threat. In those negotiations, Jordanians and Palestinians, much like ourselves, may present expectations and demands as they labour to balance contradictory aspirations so as to answer the call of peace. We are ready to enter into negotiations with Jordan and with authentic representatives of the Palestinian people who ate men of peace and not men of violence, in order to solve our differences with Jordan and to resolve the Palestinian problem in all its aspects. We are ready to negotiate with a joint Jordanian-Palestinian delegation. Yet, as peace is unlikely to be achieved in one leap, we are prepared to start negotiations without prior conditions with a Jordanian delegation or a Palestinian one. We hope that the Palestinians will not postpone the prospects of peace; and we hope that Jordan, regardless of its relations with them, will not postpone negotiations either.
I wish to express the gratitude of my people to the United States, its leaders and its institutions for their firm and consistent support. The United States has enabled us to guarantee our security. It has encouraged us, as it has our neighbours, to enter into political negotiations.
The Shultz initiative calling upon the parties to enter into direct negotiations and negotiate a just and fair solution calls also on the permanent members of the Security Council to avoid imposing solutions, refrain from applying pressure and serve as supporters of peace. This initiative, which provides for direct negotiations launched in a non-coercive international setting - remains available for consideration.
When we had an opportunity to review the prospects for peace earlier this week we were reassured by the unanimity among the host. President Reagan, and his guests from Egypt and Israel that there is no substitute for an ongoing, uninterrupted effort towards peace, and that all those attending are resolved to fill the next few months with relevant content.
I wish to express my hope that the policies adopted by the Soviet Onion under the leadership of Mikhail Gorbachev will lead to a world of more ploughshares and fewer swords. Moscow has undertaken some steps, which, though partial and limited, are yet of importance. Zionist prisoners have been released. The number of Jewish emigration permits has grown. Consular groups have been stationed in the Soviet Union and Israel respectively. We have taken note of statements from Moscow calling on all sides in the Middle East to adopt realistic positions with the objective of demilitarizing international relations. 
I wish to express the hope of my people that the cultural autonomy announced by the Soviet leadership will enable our Jewish brethren to pray to our Lord in their own synagogues, to teach their children the history of the Jewish people, to express themselves in the language of their forefathers, and to set sail to the shores of the promised land.
As we watch with wonder and respect the People's Republic of China rearrange its own destiny, we hope it will find this the occasion to support a non-coercive setting for Arab-Israeli negotiations, as well as to normalize its relations with the State of Israel.
There is nothing in our region's history or in its present that rules out a different future. In an era of peace and co-operation, the industrial dynamics of the Far Fast, the Economic Community of Europe, the free enterprise and the enterprise of freedom of the United States, and the Soviet capacity to introduce an air of glasnost can all apply to the Middle East. We can draw on the experience of others. We can add that which is unique to us and offer our young generation the dawn of prosperity in peace.
In order to prepare the ground for the launching of our region on the long road to peace, may we suggest that all relevant parties undertake the following: those interested in the promotion of peace and stability in the Middle East undertake a moratorium on all threats or acts of violence; those interested in promoting Arab-Israeli peace negotiations undertake to encourage and facilitate the early convening of such negotiations in a non-coercive setting, free of a renewed arms race and free of external pressure; and those committed to the cause of peace in the Middle East reaffirm their adherence to ,the only commonly accepted basis for such negotiations - Security Council resolutions 242 (1967) and 338 (1973) - the renunciation of violence and terror and recognition of the right of all peoples and States in the region to freedom, dignity, peace and security.  
Before I conclude I wish to refer again to yet another issue that is very close to our hearts. As we have pointed out so often in the past, in Yemen, in Syria, in Iran and elsewhere our brethren are today permitted neither the free pursuit of our common heritage nor free departure to Israel. We call upon the Governments of those countries to respect basic human rights. We also call upon the Governments to reject the shameful assertion that Zionism is racism, a statement that shows no understanding of Zionism and a dangerous misunderstanding of racism.
Forty years ago the founder of our State, David Ben-Gurion, against the background of the turmoil of war and revival, introduced our Declaration of Independence, which stated:
"We extend our hand in peace and neighbourliness to all the neighbouring States and their peoples, and invite them to co-operate with the independent Jewish nation for the common good of all."
Israel at 40, proud of its accomplishments at home, confident about its future, today reiterates that very call; we extend our hand in peace to all our neighbours, peoples and States, as we stand ready to alter the course of Middle East history. At the all-too-familiar crossroads of hope and despair we are convinced that the choice is ours to make.
Most appropriately, this week our people celebrate the holiday of Succoth, the Feast of Tabernacles, as we pray together "Spread over us the Tabernacle of Thy peace ..."
"He who maketh peace in heavens, may He make peace for us ..."
We need it; we can help to achieve it. 
